ACCEPTED
                                                                                04-17-00091-CV
                                                                     FOURTH COURT OF APPEALS
                                                                          SAN ANTONIO, TEXAS
                                                                              9/25/2017 4:17 PM




                                No. 04-17-00091-CV              FILED IN
                                                         4th COURT OF APPEALS
                                                          SAN ANTONIO, TEXAS
                                                         09/25/2017 4:17:09 PM
                         IN THE COURT OF APPEALS             KEITH E. HOTTLE
                         FOURTH JUDICIAL DISTRICT,                CLERK

                            SAN ANTONIO, TEXAS


              TEXAS DEPARTMENT OF TRANSPORTATION,
                                     Appellant,



                              HECTOR R. RAMIREZ,
                                             Appellee.


                  On Appeal from the 406th Judicial District
                      Court of Webb County, Texas;
                      Cause No. 2014CVT002640-D4


        HECTOR R. RAMIREZ’ UNOPPOSED SECOND MOTION
        FOR EXTENSION OF TIME TO FILE APPELLEE’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

       Appellee, Hector R. Ramirez, presents this Motion pursuant to Rules

10.5(b) and 38.6(d) of the Texas Rules of Appellate Procedure and

respectfully moves the court for an extension of time to file Appellee’s




RAMIREZ SECOND MOTION FOR EXTENSION OF TIME                          Page | 1
Brief. As grounds for this Motion, Appellee respectfully shows the Court

as follows:

       1.         Appellee’s brief is due for filing on September 25, 2017.

       2.         Appellee requests a thirty (30) day extension of time to file its

brief until Tuesday, October 24, 2017.

       3.         This is Appellee’s second request for an extension of time to

file its brief.

       4.         Appellee needs an extension of time to file its brief because

time constraints on Appellee’s counsel has made it impracticable to

complete the Appellee’s Brief by September 25, 2017.

       5.         Hurricane Harvey, caused Appellee’s counsel to be out of the

office during the storm and its aftermath. Unfortunately, Hurricane Harvey

caused substantial logistical problems for Appellee’s counsel in pursuing

this matter. Appellee’s counsel suffered substantial damages to his office

building including the building’s entire roof, entire back wall, entire side

wall, and air conditioning systems on the building’s premises. Immediate

repairs and reconstruction, including mold remediation, has been




RAMIREZ SECOND MOTION FOR EXTENSION OF TIME                                   Page | 2
underway for the past several weeks and has caused considerable

distraction and delay.

       Pursuant to Supreme Court of Texas Misc. Docket 17-9091,

Emergency Order Authorizing Modification and Suspension of Court

Procedures in Proceedings Affected by Disaster and Section 22.0035(b)

of the Texas Government Code, all courts in Texas should consider

disaster-caused delays as good cause for modifying or suspending all

deadlines and procedures—whether prescribed by statute, rule, or order—

in any case, civil or criminal.

       6.     Since its receipt of the State’s Brief, and without limitation, and

in addition to routine duties, Appellee’s counsel has had to make, and must

continue to make, substantial time commitments to the following:

       a.     Appellate and post-judgment activities in Daniel Jimenez and

Paul Harrison vs. City of Aransas Pass; Cause No. S-15-6059-C; in the

343rd District Court; Aransas County, Texas;

       b.     Post-judgment review and collection activities in The

Sparkman Living Trust vs. Charles D. Holley; Cause No. 2011-DCV-3511-

E; from the 148th District Court, Nueces County, Texas; and Connelly vs.




RAMIREZ SECOND MOTION FOR EXTENSION OF TIME                               Page | 3
Charlei Diwan Holley; Cause No. 2016 DCV-2261B; from the 117th District

Court, Nueces County, Texas;

       c.     Post-judgment documents and briefs in the case In the Matter

of the Marriage of Julia George Franklin and Richard C. Hales; Cause No.

2014-FAM-0342-D; in the 105th District Court; Nueces County, Texas;

       d.     Temporary restraining order and injunction activities in

Robledo vs. Chavez; Cause No. 2017-DCV-3831-C; in the 94th District

Court; Nueces County, Texas;

       e.     In the Matter of the Estate of Judith Elaine Wier, No. 2017-PR-

00455-4; in the County Court No. 4, Nueces County, Texas;

       f.     Petition for Discretionary Review in John Chambers vs. State

of Texas; Cause No. PD-0771-17; in the Texas Court of Criminal Appeals;

       g.      Various mediations and other legal matters currently pending

in the law office.

       7.     For these reasons, Appellee respectfully requests that the

Court of Appeals grant an extension for filing Appellee’s Brief until

Tuesday, October 24, 2017.




RAMIREZ SECOND MOTION FOR EXTENSION OF TIME                           Page | 4
Respectfully submitted,


Joseph E. Ritch
State Bar No. 24037364
Josh W. Hopkins                               ___/s/_Gregory T. Perkes_______
State Bar No. 00787714                        Gregory T. Perkes
ELLIOTT & RITCH LLP                           State Bar No. 15782550
321 Artesian St.
Corpus Christi, TX 78401                      THE PERKES LAW FIRM, PC
Telephone: (361) 883-3000                     P.O. Box 1663
Facsimile: (361) 883-3003                     Corpus Christi, Texas 78403
jritch@elliottritch.com                       Telephone: (361) 813-8003
jhopkins@elliottritch.com                     GPerkes@PerkesLaw.com

David T. Burkett                              ATTORNEYS FOR APPELLEE,
State Bar No. 03410500                        HECTOR R. RAMIREZ
THE BURKETT LAW FIRM
538 S. Tancahua St.
Corpus Christi, TX 78401
Telephone: (361) 882-8822
Facsimile: (361) 883-0733
burkettd@aol.com




RAMIREZ SECOND MOTION FOR EXTENSION OF TIME                                 Page | 5
                      CERTIFICATE OF CONFERENCE

      I hereby certify that on Monday, September 25, I conferred with
Garland Williams, Assistant Attorney General for the State of Texas. He
stated that the State does not oppose this motion.

                                        /s/ Gregory T. Perkes____________
                                            Gregory T. Perkes



                          CERTIFICATE OF SERVICE

     This is to certify that on September 25, 2017, a true and correct copy
of the foregoing Unopposed Motion for Extension of Time to File
Appellant's Brief has been sent as follows:

       Ken Paxton, Attorney General of Texas
       Jeffrey C. Mateer, First Assistant Attorney General
       Brantley Starr, Deputy First Assistant Attorney General
       James E. Davis, Deputy Attorney General for Civil Litigation
       Randall K. Hill, Asst. Attorney General Chief, Transportation Division

       By Serving Via Electronic Service And Email To:

       Garland Williams
       Assistant Attorney General
       garland.williams@oag.texas.gov

       Attorneys for Appellant,
       Texas Department of Transportation

                                        /s/ Gregory T. Perkes____________
                                            Gregory T. Perkes




RAMIREZ SECOND MOTION FOR EXTENSION OF TIME                            Page | 6